Citation Nr: 1448969	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  08-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for rheumatic heart disease.

2. Entitlement to service connection for left popliteal and peroneal nerve palsy, causing numbness to the left foot, as secondary to the service-connected rheumatic heart disease. 

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for left popliteal and peroneal nerve palsy, causing numbness to the left foot, resulting from VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to April 1956.

This matter comes before the Board of  Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied entitlement to service connection for paralysis, left popliteal nerve, and granted an increased, 60 percent, rating for the service-connected rheumatic heart disease, effective from May 31, 2006. 

In June 2012, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  The transcript is of record.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for left popliteal and peroneal nerve palsy, causing numbness to the left foot, resulting from VA treatment, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1. The most probative competent evidence of record fails to demonstrate that the Veteran's rheumatic heart disease is manifested by an active infection with valvular heart damage, or valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 metabolic equivalents (METs) or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

2. Left popliteal and peroneal nerve palsy, causing numbness to the left foot, was not shown in service or within one year of service discharge and has not been shown by competent probative evidence to be related to a disease or injury of service origin or proximately due to the Veteran's service-connected rheumatic heart disease.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 60 percent for rheumatic heart disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104 Diagnostic Code 7000 (2014).

2. The criteria for establishing entitlement to service connection for left popliteal and peroneal nerve palsy, causing numbness to the left foot, to include as secondary to service-connected rheumatic heart disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, letters dated September 2006 and April 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, the September 2006 notice letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102  (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, and private treatment records as identified by the Veteran are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a QTC examination in October 2006 and VA examinations in October 2011 and March 2014.  The findings of the VA examiner involved review of the claims file and a thorough examination of the Veteran and the medical opinions were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical and other information necessary to make a decision on the Veteran's claims.

Additionally, the Board finds there has been substantial compliance with its February 2014 remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Finally, the Veteran provided relevant testimony during the hearing before a Veterans Law Judge in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claims, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.	The Merits of the Claims

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an Increased Disability Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

For historical purposes, it is noted that service connection was established for rheumatic heart disease in July 1956 and assigned a 30 percent disability rating, effective April 17, 1956.  In July 1997 and July 2004, the Veteran's 30 percent disability rating was continued.  In May 2005, the Veteran was assigned a temporary total disability rating based on surgical or other treatment necessitating convalescence, effective July 6, 2004.  Thereafter, the 30 percent rating was assigned from November 1, 2004.  In July 2005 and October 2005, the Veteran's 30 percent rating was continued.  In December 2006, the Veteran's disability rating was increased to 60 percent, effective May 31, 2006.  The Veteran timely appealed the December 2006 rating decision.

The Veteran was evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7000 (2014).   Diagnostic Code 7000, which contemplates valvular heart disease (including rheumatic heart disease), provides for a 60 percent rating, when there is more than one episode of acute congestive heart failure in the past year; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Lastly, a 100 percent rating is assigned during active infection with valvular heart damage, and for three months following cessation of therapy for the active infection.  Such a total evaluation is thereafter warranted for valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina dizziness, or syncope, or; left ventricular dysfunction with an ejection fracture of less than 30 percent.  38 C.F.R. § 4.104, DC 7000.

After a full review of the record, the Board finds that the preponderance of the evidence is against a disability rating in excess of 60 percent for the service-connected rheumatic heart disease.  

In October 2006, the Veteran underwent a QTC examination where the examiner noted there a diagnosis of rheumatic heart disease but no history of rheumatic fever.  He reported a history of chest pain, shortness of breath, fatigue, and dizziness.  He further stated that symptoms associated to his heart flare up intermittently but he does not know how often or if he can perform daily functions during the flare ups.  A physical examination revealed the Veteran had regular rate and rhythm of the heart without murmurs, gallops, or rubs.  The point of maximal impulse was at the mid-clavicular line.  There was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  

An addendum to this examination noted that an echocardiogram revealed normal left ventricular siza and function; the left atrium was normal size; right ventricle and right atrium were within normal limits; mitral and tricuspid valves were morphologically normal, there was focal calcification of the aortic valve with preserved excursion, no significant pericardial effusion was seen, and the aortic root was normal size.  There was no significant valvular regurgitation and there was no evidence of aortic stenosis.  The ejection fraction was 68 percent and the best estimated METS level was 3-4.  The Veteran was diagnosed with arteriosclerotic heart disease with old anterior myocardial infarction.

The Veteran underwent a Dobutamine Stress Echo Examination in November 2013 which determined the baseline of left ventricular ejection fraction (LVEF) of 65-70 percent; no regional wall motion abnormalities; hyperdynamic left ventricle with intraventricular gradient of 6mmHg at rest and 36 mmHg with valsalva.  The low dose showed LVEP 70-75 percent; no regional wall motion abnormalities; hyperdynamic left ventricle with intraventricular gradient of 30mmHg.  The intermediate dose showed LVEP 70-75 percent; no regional wall motion abnormalities; hyperdynamic left ventricle with intraventricular gradient of 73mmHg.  The peak dose showed LVEP 70-80 percent hyperdynamic left ventricle; no regional wall motion abnormalities; hyperdynamic left ventricle with intraventricular gradient of 132mmHg.  The examiner determined a negative stress echocardiogram with no symptoms, EKG or echocardiographic evidence of reversible ischemia; relatively poor visualization of endocardium, especially in short axis and parasternal views; hyperdynamic left ventricle with intraventricular gradient increasing from 6mmHg at rest to 132mmHg at peak exercise, and the Veteran was asymptomatic.

Pursuant to the February 2014 Board remand, the Veteran underwent a VA examination in March 2014.  The examination report noted the Veteran's heart condition did not qualify within generally accepted medical definition of ischemic heart disease.  The Veteran did not have myocardial infarction; congestive heart failure; arrhythmia; heart valve condition; infectious cardiac conditions, including active valvular infection (including rheumatic heart disease), endocarditis, pericarditis, or syphilitic heart disease; pericardial adhesions.  An interview-based METs test showed symptoms of dyspnea, with METs level greater than 3-5.  The examiner determined the METS level limitation was not due solely to the heart condition, approximately only 50 percent of it was due solely to the heart condition.  The Veteran did have any non-cardiac medical condition, specifically chronic obstructive pulmonary disease, limiting the METs level. 

Based on the evidence of record, the Board must conclude that the criteria for the next-higher and maximum schedular 100 percent rating have not been met. Specifically, the Veteran has not displayed congestive heart failure either acutely or chronically.  There has been no indication of active infection.  Furthermore, in light of the workloads between 3 and 5 METs and several recorded ejection fractions greater than 30 and 50 percent, the appropriate rating is 60 percent.  See 38 C.F.R.  § 3.414, Diagnostic Code 7000.  As this is the case, the Veteran's condition is simply not severe enough to warrant the maximum 100 percent rating.  See 38 C.F.R. § 3.414, Diagnostic Code 7000.  A 100 percent schedular rating is warranted for significantly worse symptoms than are demonstrated in the Veteran's case.  See 38 C.F.R. § 3.414, Diagnostic Code 7000.  

The Board has considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his rheumatic heart disease does not meet the criteria for a rating in excess of 60 percent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, despite the Veteran's complaints as to the severity of his symptoms, the more credible and probative evidence establishes that he does not have chronic congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent, or active infection with valvular heart damage.

The Board has also considered whether additional staged ratings are appropriate, but concludes that the criteria for a higher schedular rating for rheumatic heart disease have not been met at any time during the appeal.  Therefore, additional staged ratings for rheumatic heart disease are not warranted for any portion of the current claim period.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  In this regard, all symptomatology associated with his fracture are contemplated in Diagnostic Code 7000; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board finds that a rating in excess of 60 percent for rheumatic heart disease is not warranted at any time pertinent to this appeal.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Entitlement to Service Connection

The Veteran contends that his left popliteal and peroneal nerve palsy is related to his service-connected rheumatic heart disease.  He testified at the June 2012 Board hearing that his rheumatic heart disease caused high cholesterol, for which he took medication, and that after taking the medication he had pain and swelling, and eventually had to have surgery (in June 2004), which led to nerve palsy.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or, in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for chronic disabilities, to include organic disease of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Further, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claim for service connection for left popliteal and peroneal nerve palsy, causing numbness to the left foot, on both direct and secondary bases.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

As an initial matter, the Board acknowledges that the Veteran has current diagnoses of left popliteal and peroneal nerve palsy as reflected in the evidence of record.

Upon review of the service treatment records, the Board notes that the Veteran's left popliteal and peroneal nerve palsy, causing numbness to the left foot, was not shown in the service treatment records.  Rather, the Veteran does not allege that it was diagnosed during service but that it was secondary to his service-connected rheumatic heart disease.

Post-service treatment records demonstrate the Veteran was diagnosed with left popliteal and peroneal nerve palsy and while it was suggested it is secondary to bifemoral bypass, it has not been confirmed. 

On the VA examination in February 2012, the diagnosis was left external popliteal nerve (common peroneal) paralysis, iatrogenic.  After examining the Veteran and reviewing the claims folder, the VA examiner opined that the Veteran's left external popliteal nerve (common peroneal) paralysis was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  For rationale, the examiner noted that the evidence includes a report dated in August 2004, in which a neurologist corroborates the iatrogenic etiology of the Veteran's left lower extremity (common peroneal) nerve paralysis.  The examiner indicated that there was no pathophysiological relationship between rheumatic heart disease and peripheral artery vascular disease (or aortofemoral bypass operation); therefore, the Veteran's nerve paralysis condition in the left lower extremity is less likely as not related to his service-connected heart disease.

After reviewing the VA examination report from February 2012, the Board concluded that the opinions rendered were inadequate.  The Board acknowledged that the VA examiner specifically addressed whether the Veteran's left popliteal and peroneal nerve palsy, causing numbness to the left foot, was related to or caused by rheumatic heart disease, but did not specifically address whether his left popliteal and peroneal nerve palsy, causing numbness to the left foot, was aggravated or worsened by his rheumatic heart disease.  Thus, the Board concluded that a medical opinion, on the question of whether the Veteran's left popliteal and peroneal nerve palsy, causing numbness to the left foot, is as likely as not aggravated by his service-connected rheumatic heart disease was needed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Subsequently, in March 2014 the Veteran was afforded another VA examination where the VA examiner opined the Veteran's left popliteal and peroneal nerve palsy and/or peripheral arterial disease was less likely as not caused by or a result of rheumatic heart disease.  The VA examiner stated that rheumatic heart disease is not a recognized risk factor for and/or cause of high cholesterol or peripheral arterial disease.  The examiner explained the Veteran's "left leg pain and swelling was due to his critical peripheral arterial disease, not to his cholesterol lowering medication (statin) as clearly evidenced by his arterial ultrasound and angiogram done June and July 2004."  The VA examiner stated the Veteran's development of resting pain was coincidental with his decision to start taking his statin more regularly.  The Veteran's condition was not due to the statin but rather to his severe peripheral arterial disease.  Finally, the VA examiner explained hyperlipidemia was due primarily to genetic and lifestyle factors and that peripheral vascular disease was due primarily to tobacco use, hyperlipidemia, and hypertension and common in males over 70 years old.  

After reviewing all the evidence, the Board is unable to grant the Veteran's claim for service connection for left popliteal and peroneal nerve palsy, causing numbness to the left foot, on a direct basis or as secondary to the service-connected rheumatic heart disease.  While it is appears that the Veteran currently has left popliteal and peroneal nerve palsy, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any left popliteal and peroneal nerve palsy and service or his service-connected rheumatic heart disease.  

Direct service connection is not warranted because there is no evidence of a nerve disability of the left lower extremity during service or within one year of service discharge, and there is no objective evidence of a medical nexus between the Veteran's current left popliteal and peroneal nerve palsy and his period of military service.  In addition, the Veteran does not claim it was incurred during service, instead maintaining that it started following his July 2004 aortobifemoral bypass surgery.  As such, there is no evidence that his disability occurred during service or that it was disabling to a compensable degree within one year of separation from active duty.

While the Board acknowledges the current diagnosis of left popliteal and peroneal nerve palsy, causing numbness to the left foot, and the Veteran's claim that it is secondary to his service-connected rheumatic heart disease, the preponderance of the evidence is found to be against such an etiology.  Specifically, the March 2014 VA examiner provided a negative etiology opinion regarding the issue of secondary service connection. 

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  However, the Board finds that the Veteran is not competent to relate his left popliteal and peroneal nerve palsy to his service-connected rheumatic heart disease.  Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Here, despite the Veteran's contentions, given the complexity of the particular question of etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran is not competent to opine on the etiology of his left popliteal and peroneal nerve palsy.  As such, the Board finds that the Veteran is not entitled to service connection for left popliteal and peroneal nerve palsy, causing numbness of the left foot, as secondary to a service-connected disability.

Unfortunately, the evidence of record does not establish that this condition is the result of a disease or injury in active duty service.  In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to a rating in excess of 60 percent for rheumatic heart disease is denied.

Entitlement to service connection for left popliteal and peroneal nerve palsy, causing numbness to the left foot, as secondary to the service-connected rheumatic heart disease, is denied.



REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

The Veteran has claimed entitlement to compensation under 38 U.S.C.A. § 1151 for left popliteal and peroneal nerve palsy, causing numbness to the left foot, resulting from VA treatment.  

A review of the Veteran's file reveals that he has not been provided with proper notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) with regard to his claim under 38 C.F.R. § 1151.  As the Veteran has not been provided adequate VCAA notice, the claim must be remanded for such notice to be provided.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should provide the Veteran with adequate VCAA notice concerning the claim under 38 U.S.C.A. § 1151, and submit a copy of that notice for the record.

2. Thereafter, readjudicate the Veteran's pending claim if any additional evidence is added to the record. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


